 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     CRYSTAL HAYNES, a single woman,                  CASE NO. C18-5190 BHS
 8   MARCY JOHNSON, Executor of the
     Estate of Michael H. Kessler,                    ORDER EXTENDING STAY
 9   individually, and on behalf of others
     similarly situated
10
                             Plaintiffs,
11          v.

12   BANK OF AMERICA, NATIONAL
     ASSOCIATION,
13
                             Defendant.
14

15
            This matter comes before the Court on the parties’ joint status report requesting
16
     guidance on whether to lift the stay. Dkt. 26.
17
            On June 6, 2018, the Court granted the parties’ stipulated motion to stay during the
18
     pendency of John R. Bund II, et al. v. Safeguard Properties, LLC, No. 2:16-cv-920-MJP,
19
     W.D. Wash. (“Bund”). Dkt. 20. On October 19, 2018, Judge Pechman issued an order in
20
     Bund decertifying the class and dismissing the case because the representative plaintiff
21
     lacked standing to assert a claim much less represent a class. Id., Dkt. 346. Judge
22

23
     ORDER - 1
24
 1   Pechman also expressed her concern that class counsel, the same counsel in this action,

 2   may not adequately represent plaintiffs in Bund or similar cases such as this one. Id. On

 3   November 14, 2018, the parties filed the instant joint status report requesting guidance on

 4   whether this stay should be lifted and the pending motions renoted or whether the stay

 5   should remain pending plaintiff’s appeal in Bund. Dkt. 26. The Court finds that good

 6   cause remains to maintain the stay for two reasons. First, like the plaintiff in Bund, it

 7   appears that Plaintiff Crystal Haynes lacks standing to represent the class because the

 8   operative facts occurred before the Washington Supreme Court issued its decision in

 9   Jordan v. Nationstar Mortgage, LLC, 185 Wn.2d 876 (2016). See Dkt. 9, ¶ 5.17 (“Bank

10   of America never removed its locks from the Haynes Property, and never affirmatively

11   contacted Ms. Haynes to offer to remove its locks, even after the Jordan Decision.).

12          Second, Judge Pechman’s concerns with class counsel, while not dispositive,

13   could be persuasive on the issue of appointing class counsel in this matter. It is not likely

14   that the Ninth Circuit will touch on these concerns, but a decision on the merits of the

15   appeal may shed some light on those concerns. Therefore, the Court extends the stay

16   pending the Ninth Circuit’s decision in the Bund appeal. The parties shall file a joint

17   status report after that mandate is issued or when some other significant event occurs that

18   either party concludes necessitate a review of the stay.

19

20

21

22

23
     ORDER - 2
24
 1         IT IS SO ORDERED.

 2         Dated this 13th day of December, 2018.

 3

 4

 5
                                           ABENJAMIN H. SETTLE
                                            United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 3
24
